DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/18/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,390931; 9,629705; 9,629686 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. N. Scott Pierce (Reg. No. 34,900) on 3/31/21.
In the claims:
Claim 50 has been changed to ---A method of generating a patient-specific prosthesis, comprising: receiving data representative of a first location of an anatomic feature of a patient’s blood vessel, the blood vessel defining a centerline that is a sequence of points in three-dimensional space; modifying the data representative of the first location to represent the anatomic feature of the patient’s blood vessel in a second location, wherein a low-order polynomial function is fitted to the points using a least squares fitting technique to produce a modified centerline, thereby predicting the second location of the anatomic feature of the patient’s blood vessel, wherein the second location is different than the first location; and generating a patient-specific prosthesis having a fenestration at the second location.---.

Claim 59 has been changed to ---A method of generating a patient-specific prosthesis, comprising: receiving data representative of a first location of an anatomic feature of a patient’s blood vessel, the patient’s blood vessel defining a centerline that is a sequence of points in three-dimensional space; predicting a shift in the centerline of the patient’s blood vessel based on the introduction of a medical device into the patient’s blood vessel by fitting a low-order polynomial function to the points using a least squares analysis fitting technique to produce a modified centerline that is a prediction of the shape of the portion of the patient’s anatomy after insertion of a graft; modifying the data representative of the first location of the anatomic feature to determine a second location of the anatomic feature of the patient’s blood vessel based on the predicted shift in the centerline, the second location different than the first location; and generating a patient-specific prosthesis having a fenestration at the second location.---

Claim 65 has been changed to ---A method of generating a patient-specific prosthesis, comprising: receiving data representative of a first location of an anatomic feature of a patient’s blood vessel, the patient’s blood vessel defining a centerline that is a sequence of points in three-dimensional space; predicting a shift in the centerline of the patient’s blood vessel based on the introduction of a medical device into the patient’s blood vessel by fitting a low-order polynomial function to the points using a least squares analysis fitting technique to produce a modified centerline that is a prediction of the shape of the portion of the patient’s anatomy after insertion of a graft; modifying the data representative of the first location of the anatomic feature to determine a second location of the anatomic feature of the patient’s blood vessel based on the predicted shift in the centerline, the second location different than the first location; and receiving a stent graft, the stent graft having a fabric graft material disposed on a plurality of support struts; and forming a fenestration in the fabric graft material at the second location to generate a patient-specific prosthesis.---

Allowable Subject Matter
Claims (50-69) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate the respective claim combinations together and nor the respective claim combinations be obvious with:
A method of generating a patient-specific prosthesis, comprising: receiving data representative of a first location of an anatomic feature of a patient’s blood vessel, the blood vessel defining a centerline that is a sequence of points in three-dimensional space; modifying the data representative of the first location to represent the anatomic feature of the patient’s blood vessel in a second location, wherein a low-order polynomial function is fitted to the points using a least squares fitting technique to produce a modified centerline, thereby predicting the second location of the anatomic feature of the patient’s blood vessel, wherein the second location is different than the first location; and generating a patient-specific prosthesis having a fenestration at the second location. (Emphasis added – Prior art of record fails to teach the underlined portion.)
A method of generating a patient-specific prosthesis, comprising: receiving data representative of a first location of an anatomic feature of a patient’s blood vessel, the patient’s blood vessel defining a centerline that is a sequence of points in three-dimensional space; predicting a shift in the centerline of the patient’s blood vessel based on the introduction of a medical device into the patient’s blood vessel by fitting a low-order polynomial function to the points using a least squares analysis fitting technique to produce a modified centerline that is a prediction of the shape of the portion of the patient’s anatomy after insertion of a graft; modifying the data representative of the first location of the anatomic feature to determine a second location of the anatomic feature of the patient’s blood vessel based on the predicted shift in the centerline, the second location different than the first location; and generating a patient-specific prosthesis having a fenestration at the second location. (Emphasis added – Prior art of record fails to teach the underlined portion.)
A method of generating a patient-specific prosthesis, comprising: receiving data representative of a first location of an anatomic feature of a patient’s blood vessel, the patient’s blood vessel defining a centerline that is a sequence of points in three-dimensional space; predicting a shift in the centerline of the patient’s blood vessel based on the introduction of a medical device into the patient’s blood vessel by fitting a low-order polynomial function to the points using a least squares analysis fitting technique to produce a modified centerline that is a prediction of the shape of the portion of the patient’s anatomy after insertion of a graft; modifying the data representative of the first location of the anatomic feature to determine a second location of the anatomic feature of the patient’s blood vessel based on the predicted shift in the centerline, the second location different than the first location; and receiving a stent graft, the stent graft having a fabric graft material disposed on a plurality of support struts; and forming a fenestration in the fabric graft material at the second location to generate a patient-specific prosthesis. (Emphasis added – Prior art of record fails to teach the underlined portion.)
Finally, a Terminal Disclaimer was filed and approved on 2/18/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        April 6, 2021